Citation Nr: 0707637	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of indebtedness created by an 
overpayment of disability benefits.


REPRESENTATION

The veteran represented by:  Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1947 to September 1956, and from October 1956 until 
he retired in November 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Decatur, Georgia.  In February 
2007, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge (VLJ) of the Board.  In February 2007, for good cause 
shown - the veteran's age, the Board advanced this case on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  At the time of his wife's death in September 1991, the 
veteran was receiving disability benefits from VA.  

2.  Although he believes he notified VA of his wife's death 
in 1991, the evidence indicates VA first received 
notification in November 1997. 

3.  In August 2003, the RO proposed to reduce his benefits 
retroactively from October 1991, creating an overpayment of 
disability benefits in the principal amount of $7,811.  

4.  For many years the veteran continued to collect 
disability benefits at a higher rate for a veteran with a 
dependent instead of a single veteran, but he did not notify 
VA of this error.

5.  With consideration of the costs of life's basic 
necessities, the veteran's current and future income will be 
sufficient to permit the repayment of the debt resulting from 
this overpayment without resulting in any undue financial 
hardship; the repayment of this debt to VA would not be 
against equity and good conscience.

6.  Any waiver of the veteran's debt would amount to unjust 
enrichment, especially given his failure to mitigate the 
debt.  


CONCLUSION OF LAW

Recovery of an overpayment of disability benefits would not 
violate the principles of equity and good conscience; 
therefore, the indebtedness is not waived.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board points out this case involves 
Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also 38 U.S.C.A. §§ 5103, 5103A.  

Even though the VCAA does not apply, the RO nonetheless 
informed the veteran of his right to appeal in August 2002 
and August 2003 letters.  And in its November 2003 decision, 
the Committee cited the relevant statutes and regulations and 
discussed the reasons and bases for its decision.  The RO 
further notified the veteran of the relevant statutes and 
regulations in its July 2004 statement of the case (SOC).  So 
he has been adequately notified of the relevant statutes and 
regulations and has been given the opportunity to submit any 
additional evidence he might have to support his request for 
a waiver, including a copy of a Financial Status Report (FSR) 
dated in September 2003.  Accordingly, the Board will now 
address the merits of his request.



Governing Statutes and Regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (appellant) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Legal Analysis

The veteran was receiving disability benefits from VA at the 
time of his wife's death in September 1991.  At the February 
2007 hearing, he said that in 1991 he sent a copy of the 
death certificate to the Social Security Administration 
(SSA), the Defense Finance and Accounting Service (DFAS), and 
VA (see Hr'g. Tr., pg. 3).  The evidence indicates, however, 
that VA did not receive a copy of the death certificate in 
1991.  The Court has held that in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Jones v. West, 12 
Vet. App. 98, 100 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Since there is no evidence corroborating the fact that he 
sent a copy of the death certificate to VA in 1991, it is 
presumed that he did not - even though he may sincerely 
believe that he did.

In November 1997, the RO sent the veteran a letter requesting 
that he fill out a form indicating any changes in the number 
of dependents he had.  Later that month, he submitted the 
form (VA Form 21-0538), reporting that he had no children and 
his wife was deceased.  

In August 2002, the RO sent the veteran a letter proposing to 
reduce his disability benefits retroactively from August 
1991.  He submitted a copy of the death certificate 
indicating she died in September 1991.  In August 2003, the 
RO sent another letter proposing to reduce his disability 
benefits retroactively from October 1991- instead of August 
1991.  As a result, an overpayment was created in the 
principal amount of $7,811 and notice of this overpayment was 
sent to him in a September 2003 letter.  Later that month, he 
requested a waiver of the indebtedness created by this 
overpayment (see VA Form 21-4138).  He said he had reported 
his wife's death in September 1991 and was not trying to 
defraud the government.

As an initial matter, the Board does not find any indication 
of fraud, misrepresentation or bad faith on the part of the 
veteran.  He sincerely believes that he notified VA of his 
wife's death in 1991.  So the Board must decide whether it 
would be against equity and good conscience to recover the 
debt.  See 38 C.F.R. 
§§ 1.963(a); § 1.965.

With regard to the creation of this debt, the Board finds 
that the veteran is mostly at fault.  Although he sincerely 
believes he submitted a copy of his wife's death certificate 
in 1991, he continued to receive disability benefits at the 
same rate for many years thereafter.  He should have been 
aware that VA had not been notified of his wife's death when 
he continued to receive benefits at the rate for a veteran 
with a spouse rather than a single veteran.  While it is true 
that VA was notified of his wife's death in 1997 and did not 
change his status until 2002, he continued to receive these 
benefits for the interceding five year without any additional 
attempts to correct the error.  So although VA bares some 
responsibility for the perpetuation of the debt after 1997, 
he is still mostly at fault.

There is also no evidence that undue hardship would result 
from the recovery of this debt.  In September 2003, the 
veteran submitted an FSR indicating he had total net monthly 
income of $3,042.75 and total monthly expenses of $2,516.59.  
He had discretionary income each month of $526.16 and 
reported that he could pay $200 each month towards the debt.  
In the Committee's November 2003 decision, it noted that his 
net income did not include the $801 per month that he 
received from VA.  Assuming this to be true, his 
discretionary income would have been even higher - $1,327.  
But regardless, it is clear that he does have some 
discretionary income by which he can repay this debt.

Furthermore, the recovery of the debt would not defeat the 
purpose for which the benefits were intended.  The benefits 
paid to a veteran with a dependent are greater because they 
are meant to compensate those individuals who are dependent 
on the veteran for income.  In this case, the veteran 
received a greater benefit for many years because VA believed 
that he had a spouse.  But since his spouse was no long 
living, he was not entitled to these additional benefits.  So 
recovering the debt would not defeat the purpose for which 
the benefits were intended.

Although there is no evidence of bad faith on the part of the 
veteran, the fact remains that he collected benefits from the 
government for many years that he was not entitled to 
receive.  To allow him to retain these benefits would result 
in unjust enrichment and unfair gain.

Finally, there is no evidence that the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
receiving these benefits.  For these reasons and bases, his 
request for a waiver must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The request for a waiver of indebtedness created by an 
overpayment of disability benefits is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


